﻿It is for me a great honour to address this Assembly, an important forum in the struggle for the preservation of peace and the consolidation of friendship and solidarity among peoples. The United Nations plays an essential role in easing world tension and containing conflicts. It is the cornerstone of closer diplomatic ties between Member States and of the struggle for progress and development.
In addressing the forty-second session of the General Assembly I should like to express my delight at seeing the presidency in your hands, Sir, you are an experienced diplomat who has achieved a high standing in international relations and I am confident that the present session of the General Assembly will benefit greatly from your wisdom and even-handedness. I should like to pledge my country's determination to co-operate closely with you in carrying out your duties.
I also congratulate the President of the forty-first session, Mr. Huraayun Rasheed Choudhury, Foreign Minister of Bangladesh, on the energy he devoted in bringing that session to a successful conclusion. I have the pleasure of conveying a message of appreciation and recognition from the Mozambican people to the Secretary-General, Mr. Javier Perez de Cuellar. Your commitment and devotion to the search for solutions to problems besetting humankind have earned you, Mr. Secretary-General, the admiration and esteem accorded to great international personalities. Your name will forever be associated with the international community's efforts aimed at seeking solutions to serious problems obtaining in southern Africa. Your name will be particularly associated with all that has been done to relieve the human suffering caused by natural calamities and the war of aggression against Mozambique.
Ten years ago the President of the People's Republic of Mozambique, Marshal Samora Moises Machel, addressed this Assembly for the first time. We brought a message from a country that  having just won its independence by force of arms, fully understood the need for peace to build a future of prosperity and well-being. Samora Machel devoted all his energies to the search for solutions to southern Africa's problems.
On 19 October 1986 Samora Machel was returning from yet another mission for peace and development when the aircraft in which he was travelling was diverted from its normal route by an unregistered radio beacon (WR). As a result of that diversion, the aircraft crashed in South African territory, causing the death of President Samora Machel and 34 people accompanying him. We are convinced that this radio beacon (VOR) was deliberately installed and operated with criminal Intent. The Mozambican Government reaffirms its determination to pursue the investigation until the whole truth is revealed. Those who assassinated Samora Machel are the enemies of peace, progress and justice. Those who killed Samora Machel are the enemies of the purposes that guide the United Nations. In evoking the memory of President Samora Machel, I should like to thank all those who, in those tragic moments, enveloped us in the mantle of their sympathy and strengthened our determination to pursue the struggle for peace.
My country continues to experience a difficult situation brought about by an undeclared war waged against us by South Africa. With repeated massacres and massive destruction of our social and economic infrastructures, this war of aggression, which initially was led by the racist and minority regime of Ian Smith of the then Rhodesia and was taken over in 1981 by the apartheid regime of South Africa, has reached an unprecedented scale. At various moments this war has involved either direct military aggression by the South African armed forces or attacks by mercenaries and terrorists recruited, trained, armed, directed and supported by Pretoria. As a backdrop to this war, and using the vast financial and technological resources at its disposal, the apartheid regime resorts to threats, blackmail, economic blockade, sabotage and a campaign of d is in formation and calumny against our country.
The Nkomati Agreement, signed in 1984 by the People's Republic of Mozambique and South Africa with a view to establishing a climate of peace and good neighbourliness between the two countries, has not yet fully achieved its purpose. As the Gorongosa documents have amply demonstrated. South Africa, instead of ceasing its involvement in the aggression against Mozambique, has escalated the infiltration of terrorists into our country and increased military support to them. Despite the unmasking of this scheme, through the irrefutable evidence provided by the Gorongosa documents, Pretoria has remained captive to its plan of waging an undeclared war against Mozambique, Despite the immense propaganda effort made by the circles that finance the armed banditry in an attempt to give it an acceptable face, these terrorists and mercenaries in the pay of Pretoria remain faithful to their criminal, anti-social and anti-national character. That is proved by, among other things, the massacres perpetrated by the terrorists in Homoine, Manjacaze, Mandimba, Mechungwe and Sena. It is proved by the destruction of property and social and economic infrastructures and by the looting, robbery, rape and sadistic mutilation of defenceless populations.
Without being exhaustive, the following are some of the nefarious effects of the attacks perpetrated by the terrorists: From 1982 to 1986, the terrorists destroyed or looted 1,500 shops and consumer co-operatives, 1,800 schools, affecting 315,000 students; 490 hospitals, health posts and centres, affecting more than 2 million citizens, who lost access to regular health care. In the same period, more than half a million people died as a direct or indirect result of the terrorist attacks; more than half of this total is made up of children below the age of five.
But who are these criminals that indiscriminately sow death and destruction? Who are these murderers that, under the command of foreigners, brutalize and massacre the Mozambican people? Who are these terrorists - or armed bandits, as they have become known in Mozambique and throughout southern Africa? They are agents of colonialism who were always opposed to the liberation struggle of the Mozambican people and who, after the triumph of this struggle in 1974, desperately attempted to prevent the realization of our rights to self-determination and independence. 
In their ranks we find drug addicts, thieves, outlaws and criminals, mercenaries and murderers. Their creation and leadership were dictated by objectives and interests foreign and hostile to the most legitimate aspirations of the Mozambican people. On the testimony of their very creator, the former head of Rhodesia's intelligence service, Ken Flower, this group was formed in 1974 in Ian Smith's Rhodesia, It was created as a pseudo-guerrilla movement based on Ken Flower's experience gained from the Portuguese array in Angola. To this pseudo-movement the Rhodesia secret services gave the name of MNR in the middle of 1976.
As a consequence of the war Pretoria is waging against us, and of the natural calamities that affect our country, 4.5 million Mozambicane have been displaced inside the country or have sought refuge in neighbouring countries. In the face of this catastrophe, the international community has shown gratifying understanding and solidarity. On the initiative of the Secretary-General, and in response to our appeal, an international meeting on humanitarian assistance to Mozambique was held earlier this year. As a result. United Nations specialized agencies, governmental and non-governmental institutions, humanitarian and religious bodies have been giving our country precious support in foodstuffs, clothing, medicine, seeds and tools. Thanks to this programme, it has already been possible to save the lives of thousands of Mozambicane.
On behalf of the Mozambican people, I thank all the donor countries and the entire international community for the support given our country, without this support it would have been impossible for us to cope with the countless difficulties faced by the population displaced by war or returning from neighbouring countries where they had sought refuge. 
The war in southern Africa is a creation of the apartheid regime. The forces that carry out the massacres are an extension of Pretoria's army. The South African regime wants to subjugate the whole of southern Africa. That is very obvious to the countries in the region. Therefore, Zimbabweans and Tanzaniane are today fighting in Mozambique, side by side with Mozambicane, against South African aggression, in operations that have the logistical support of Angola, Zambia and Botswana. The front-line States understand that what is at stake in Mozambique is the future of the region as a whole. The war being waged against Mozambique is a struggle between freedom and oppression, between equality and racial discrimination, between independence and colonialism.
Even beyond the borders of the front-line States, we are beginning to note positive signs of co-operation intended to bring an end to this terrorism. That is the case of Malawi, with which we have signed a security agreement that is being implemented with positive results.
The broad movement of solidarity we enjoy from member States of the Organization of African Unity, the Non-Aligned Movement and the international community in general strengthens our determination to fight and our confidence to Our economy reveals deep structural and conjectural distortions, as a consequence of a combination of factors such as the financial and trade imbalances  the unprecedented reduction in prices of commodities which constitute the main source of revenue for developing countries  unemployment  the disproportionate increase in the prices of manufactures from industrialized countries  high real interest rates  the adoption of protectionist measures that hamper the access of exports from developing countries to developed countries' markets  recurring hunger that affects millions of human beings  the critical situation inherited from colonialism; the losses occasioned by the implementation of sanctions against Southern Rhodesia direct and indirect military aggression and economic blockade pursued by South Africa; natural calamities  and our managerial shortcomings in the implementation of our economic policy, as recognized by the Fourth Congress of our Party.
Of all those factors, it is the war of aggression being waged against us by the South African regime that most aggravates our economic and financial difficulties.
Between 1975, the year we became independent, and 1981 we scored successes in our national reconstruction. During this period our gross domestic product achieved a reasonable annual growth rate. Our exports reached a peak of $OS 280.8 million. In the field of education, the illiteracy rate, which was 92 per cent at the time of independence, was reduced to 72 per cent by 1980. Our success in the field of health resulted in the establishment of 900 rural health posts. In 1981, for the first time in our country's history, every district had the services of a health professional able to provide diagnosis and treatment.
Significant achievements were registered in many other economic, social and cultural fields. It is those successes that are being threatened by the escalation of South African aggression.
Between 1981 and 1985 our economy registered a decline every year, which brought a decrease in standards of living and an increase in our foreign debt.
Analysing our situation, we concluded that, although the war was the main aggravating factor in our economic crisis, we could not wait until its end to adopt fundamental measures to deal with and overcome the crisis. On the contrary, rehabilitating our economy was a condition of paramount importance for us to win the war. 
So at the beginning of this year our Government devised an economic recovery programme that envisages, among others, the following measures: a new system of exchange control that encourages exporters! the abolition of price control on some goods; incentive to producers by means of an increase in the prices of produce; better management methods in the co-operatives; reorganization and rationalization of some State farms, with a resultant redistribution of land to the family sector, co-operatives and private farmers; and a new salary policy, with the aim of increasing productivity. The goal of this four-year programme is to revitalize the national economy and to obtain a level of growth in gross domestic product of the order of 12 per cent by 1990. The assessment made of the first six months of implementation of the economic recovery programme has been encouraging. In the first six months of this year, industrial production rose by 34 per cent over the same period last year. Furthermore# there is likely to be a rise of 12 to 15 per cent in agricultural marketing this year over 1986, owing mainly to an increase in production in the family sector.
In general, we note that the various economic elements are reacting in a positive way to the measures that have been taken and there are indications of a trend towards an overall recovery in our economy. It should be pointed out that there is inevitably a high social cost to be paid for the adoption of an economic programme such as this one.
The international economic crisis, the impact of the war imposed on us by Pretoria, and the disproportionate increase in foreign debt servicing that absorbs or even exceeds our export earnings have all meant that Mozambique, like many other developing countries, finds itself in a strait-jacket of foreign debt which, little by little, is restraining our efforts and initiatives.
To complement our national efforts, we have negotiated the rescheduling of our debt. In May of this year we came to a better understanding, and the terms agreed on were reasonably favourable.
The recent meeting of the Consultative Group for Mozambique resulted in encouraging promises of new resources to revive our economy and sustain a new start. However, we note that in reality a large part of the additional resources will enter our country only to leave almost immediately in the form of payments of outstanding obligations. We therefore add our voice to the growing demand for profound reforms in international financial and economic relations and for lasting, effective and equitable solutions.
In this context, we share the views held by many countries, organizations and personalities, such as the Vatican, on an ethical approach to the issue of international indebtedness that emphasizes the need for both creditor and debtor countries to share equitably in the sacrifices and efforts required by the adjustment programmes, and criticizes the prescription of authoritarian and technocratic measures that do not take into account the particular circumstances of each country. This view reinforces the authoritative stand taken in favour of an equitable settlement of the debt of the developing countries.
Some of these concerns are echoed in the Venice Declaration made by the seven industrialized countries, which shows an awareness of the need to encourage structural changes and to review the intolerable interest rates. It is my hope that this awareness will generate the necessary will to work out a just and equitable solution of the debt problem.
The undeclared war waged against Mozambique by South Africa is part of the latter’s strategy of domination of the whole of southern Africa. The twin vectors of this strategy are to maintain the essence of apartheid within the country, on the one hand, and to impose South Africa's hegemony on the region, on the other. This hegemony has been challenged by the triumph of the national liberation struggle in Angola, Mozambique and Zimbabwe.
The attempts to mask apartheid through cosmetic reforms that do not change the essence of the system are firmly opposed by the South African people. The South African people are not struggling for the modernization of the racist regime: they are fighting for a democratic society in which all women and men have equal rights and duties, and where all - black, white, Coloured and Asian - are simply citizens of one country. The declaration of a state of emergency, the strikes, the demonstrations and the mass arrests are clear signs of the failure of the reformist option in South Africa. In response to the popular uprising, the regime is becoming more deeply entrenched in obstinacy and violence. It has now become more obvious to the international community that Pretoria is not sensitive to the demands of the South African people for freedom and democracy and that it refuses to negotiate the end of the apartheid system.
The international community must firmly support the struggle of the South African people under the leadership of the African National Congress of South Africa (ÄNC) and other democratic forces in South Africa. It should, moreover, exert effective pressure on the South African regime to persuade it to accept the only peaceful means of solving the conflict, namely, to abolish the racist laws, to free Nelson Mandela and other political prisoners, to legalize the ANC and other democratic political bodies, and to negotiate with them the political future of the country.
We note, with satisfaction, that wider and wider circles in the South African white community understand the need to tread this path. The movement against apartheid inside South Africa draws to its ranks thousands of white South Africans, especially the young, who want to destroy the artificial barriers imposed by racism and to play a role in building a non-racial and democratic society. Significant political, economic, social, cultural and religious circles in the white community are establishing contacts with the ANC in the hope of finding a solution to the problem of South Africa. Since its independence in 1975, the People's Republic of Angola has been facing devastating invasion and attacks carried out directly by the South African armed forces. It is the duty of the Assembly to reaffirm its condemnation of the South African aggression against Angola and to demand the immediate and unconditional withdrawal of the South African regime's troops. We reiterate our fraternal solidarity with the people and Government of the People's Republic of Angola.
Regarding Namibia, we pay a tribute to the recent proposals made by the People's Republic of Angola aimed at bringing to an end South Africa's aggression and occupation of parts of Angolan territory and creating conditions conducive to a negotiated settlement of the issue of Namibia. We once again reject the policy of "linkage" and demand immediate and unconditional implementation of Security Council resolution 435 (1978). We salute the South West Africa People's Organization (SWAPO), the sole, legitimate representative of the Namibian people, who are struggling with courage and determination for Namibia's independence.
It is encouraging for us to note that there is, on the part of the international community, an increasingly clear understanding of the real nature of the conflict and the difficulties southern Africa faces. Evidence of this can be found in the growing support that the front-line States enjoy in their efforts to establish a lasting peace in the region. The international community must ensure the strengthening of the defence capability of the countries in the region so that they may effectively face South Africa's aggression.
The international community in general and the Western countries in particular should make a firm commitment to promote the economic and social development of the independent countries of southern Africa. This commitment could find expression through bilateral or multilateral channels, particularly within the framework of the Southern African Development Co-ordination Conference (SADCC), which has shown itself to be a valuable instrument in the struggle for economic emancipation and to lessen our dependence on South Africa.
The proliferation of conflicts in Africa, the Middle East, Asia and Latin America, the continuous growth in stockpiles of nuclear arms and other means of mass destruction, the steadily widening gap between developed and developing nations - all are issues that represent a grave threat to the future and the very survival of mankind.
Despite the efforts made by our Organization in the promotion of peace and international security, it has to be admitted that the progress achieved so far is modest.
On the African continent, the occupation of parts of the territory of the Sahraoui Arab Democratic Republic and the denial of the right of the Sahraoui people to self-determination and independence continue. We are still convinced that solution of this problem will be made possible by implementing the relevant resolutions of the Organization of African Unity (OAU) and the United Nations. We reiterate our support for and solidarity with the Sahraoui people.
Speaking of the conflict between Chad and Libya, we regard as positive the acceptance by both parties of a cease-fire, as announced in Ethiopia by the current Chairman of the OAU. Similarly, we hope that Chad and Libya will co-operate with the efforts of the ad hoc committee that recently met at the summit level in the Zambian capital, Lusaka.
Regarding the issue of the Middle East, the People's Republic of Mozambique reaffirms its support for the just cause of the Palestinian people under the leadership of the Palestine Liberation Organization (PLO), their sole, legitimate representative: the establishment of a free, independent and sovereign State. We favour the convening of an international conference on the Middle East as a step towards a negotiated settlement of this question.
We demand that Israel withdraw its forces from all Arab territories occupied since 1967 and respect the sovereignty and territorial integrity of all the States of the region, including Lebanon.
We renew our appeal to the Governments of Iran and Iraq to bring to an end the fratricidal war that is devastating both countries and to co-operate with the United Nations endeavours for a negotiated settlement of the conflict.
We support the efforts being made by the Secretary-General with a view to helping the two Cypriot communities find a just solution to the problem of Cyprus without foreign interference.
The Asian continent continues to suffer from violence and war.
We urge the withdrawal of foreign forces occupying the territory of East Timor, in order that the Timorese people may freely exercise their right to self-determination and independence, in accordance with the relevant resolutions of the General Assembly and Security Council.
We express our solidarity with the struggle of the Timorese people, led by FRETILIN, for the attainment of their legitimate and inalienable rights.
On the Korean peninsula, the People's Republic of Mozambique supports the initiatives of the Democratic People's Republic of Korea for a peaceful reunification of that nation.
We encourage the Secretary-General to pursue his efforts aimed at finding a just and lasting solution to the question of Afghanistan.
One can consider positive the results reached in the negotiations between Indonesia and Viet Nam on the issue of Kampuchea. My country is following developments in Latin America with attention and concern. We express our solidarity with the people of Nicaragua in their struggle in defence of their national sovereignty, territorial integrity and peace. We pay a tribute to their repeated readiness to find a negotiated settlement of the conflict affecting Central America. We are in solidarity with the struggle of the people of El Salvador for the triumph of democracy in their country. The efforts made in that region to resolve current conflicts by means of negotiations - and particularly the Agreement reached by the Central American countries in Guatemala - offer hopeful prospects for the restoration of peace in the region. №e People's Republic of Mozambique supports these initiatives and hopes that the international community will do likewise.
In the South Atlantic, we favour a negotiated solution to the question of the Malvinas. The good offices of our Secretary-General can play an important role in this question.
Turning now to the Indian Ocean, of particular interest to my country are the efforts being made to turn the Indian Ocean into a zone of peace, free of nuclear weapons.
In this context, we urge all Member States to co-operate with the Ad Hoc Committee on the Indian Ocean, so that it can successfully complete its work and fulfil its mandate without further delay, and pave the way for the early convening of the international Conference on the Indian Ocean. It is with anguish that all humankind notes that the stockpiling of weapons of mass destruction at current levels entails in itself the danger of destroying the life of our planet. It is essential not only to halt the development of these means of mass destruction but also to ensure their limitation and complete elimination.
The People's Republic of Mozambique regards as highly significant the talks between the United States of America and the Union of Soviet Socialist Republics with a view to reaching agreements on the limitation and elimination of nuclear weapons and other arms of mass destruction.
We welcome the result already achieved on medium-range missiles. This is a significant step towards general and complete disarmament. We hope that the commendable efforts made and the flexibility demonstrated by the two parties will continue. We look forward to seeing the redoubling of the political will of all those whose contribution is relevant to the success of this endeavour. Detente between the nuclear Powers will decrease tension and the tendency to create zones of influence detrimental to the interests of the world community as a whole. The reduction of arms will release resources that must be used to the benefit of the harmonious development of nations, particularly developing countries.
The Mozambican people are steadfast and determined. We love freedom and we prize independence. Now, as in the past, we are making huge sacrifices to preserve our freedom and independence.
Today, when we take up arms, we do it solely in defence of a nation that is ours, in defence of a freedom that was achieved through a hard-fought struggle. We do it in defence of the interests of our people, of the objectives of our non-aligned State, of our ideals of liberty, peace and social progress. The solidarity we enjoy is evidence that the international community understands that this is the guiding force of our people and the main aim of our State.
In saluting the international community, governments, international institutions - the United Nations specialized agencies in particular - and non-governmental and humanitarian bodies for the assistance rendered to our country, we urge them to continue and increase their support so that our people may defend themselves more effectively from the aggression to which they have been subjected.
In concluding, I want to reiterate our adherence to the principles of the United Nations. We reaffirm our determination to co-operate with the United Nations system and all countries in the realization of the objectives of this great world Organization, namely, the elimination of focal points of tension  the containment and elimination of conflicts; the establishment of a just international economic order  disarmament  the elimination of wars, small or big, local or world-wide  and the preservation of peace and security. Our active non-alignment is the foundation of the strengthening of our friendship and co-operation with all nations regardless of the economic and ideological systems they embrace. We are always ready to co-operate with all those that respect our independence and those that wish to work with us on the basis of mutual respect and all the universal principles of the United Nations.
I am confident that representatives will faithfully convey to their peoples and Governments this message of co-operation, friendship and peace. The struggle continues.
